In the first above-entitled matter, defendant appeals from a judgment of the Supreme Court, Kings County, rendered May 24, 1971, and an order of the same court, dated November 19, 1971, which denied his motion to reargue a coram nobis application. Judgment affirmed. No opinion. Appeal from order dismissed. No appeal lies from an order denying a motion for reargument. In the second above-entitled matter, judgment of the Supreme Court, Kings County, dated October 2, 1972, which dismissed a writ of habeas corpus, affirmed, without costs. No opinion. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.